DETAILED ACTION                                
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Siegelin et al. (US 20110268722 A1; of record). 
Claim 1 is drawn to a method of stimulating anti-tumor activity in a subject with cancer comprising: administering to a subject in need thereof a low dosage of a composition comprising a molecule that inhibits Hsp90 linked to a mitochondria-penetrating moiety; and administering to said subject an effective amount of an inhibitor of autophagy or glycolysis.
Siegelin et al. discloses a method of treating cancer cells (i.e., stimulating anti-tumor activity in tumor or cancer cell) comprising administering to the tumor or cancer cells a low dosage of a composition comprising a compound (gamitrinib) that inhibits Hsp90 (see page 37, paragraph [0368]).  Furthermore, Siegelin et al. disclose treating prostate cancer cells with said composition comprising the compound (gamitrinib) (see page 37, paragraph [0368]).  Also, Siegelin et al. disclose that used herein, "Gamitrinib" refers to a geldanamycin analogue, e.g., 17-AAG, conjugated via an amino group at the C17 position via a linker to a mitochondrial penetrating moiety, for example, a tetraguanidinium (G4), triguanidinium (G3), diguanidinium 
The difference between applicant’s method and the method of Siegelin et al. is that Siegelin et al. administer their composition to cancer or tumor cells rather than a subject with cancer or tumor.  
It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made to have used Siegelin et al.’s method to treat cancer or a tumor in a subject  comprising administering to said subject a low dosage of a composition comprising the 
One having ordinary skill in the art would have been motivated to use Siegelin et al.’s method to treat cancer or a tumor in a subject  comprising administering to said subject a low dosage of a composition comprising the mitochondrial-targeted chaperone inhibitor, gamitrinib, and an autophagy inhibitor such as chloroquine or hydrochloroquine as taught by Siegelin et al., because one of ordinary skill in the art would expect the mitochondrial-targeted chaperone inhibitor, gamitrinib and the autophagy inhibitor would have the same utility of treating the same cancer or tumor cells that is in a subject.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623